IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT NASHVILLE

                               APRIL 1998 SESSION                FILED
                                                                   August 7, 1998

STATE OF TE NNE SSE E,                   )                    Cecil W. Crowson
                                                C.C.A. NO. 01C01-9705-CC-00196
                                         )                   Appellate Court Clerk
             Appellee,                   )
                                         )      WILLIAMSON COUNTY
V.                                       )
                                         )
                                         )      HON . HEN RY D ENM ARK B ELL,
CHARLENE HARDISON,                       )      JUDGE
                                         )
             Appe llant.                 )      (SENT ENCIN G)




                    SEPARATE OPINION CONCURRING
                    IN PART AND DISSENTING IN PART


             I conc ur with a ll portions o f Judge Lafferty’s op inion with the exception

of the portion that reduces the period of confinem ent from six (6) mo nths to ninety

(90) days. I might agree with that ultimate result after a specific finding of facts by

the trial court following the dictate s of the Ten nessee C riminal Senten cing Reform

Act of 1989. However, it is my opinion that the more appro priate d ispos ition of th is

particular case is to remand it back to the trial court for a new sentencing hearing

which follows the specific req uireme nts of the A ct. See State v. Ervin, 939 S.W.2d

581, 584-85 (Tenn. Crim. App. 1996) and cases cited therein.



                                  ____________________________________
                                  THOMAS T. W OODALL, Judge